 



Exhibit 10.26
ELEVENTH AMENDMENT
TO THE
DYNEGY INC. RETIREMENT PLAN
This Eleventh Amendment to the Dynegy Inc. Retirement Plan is made and entered
into by Dynegy Inc., a Delaware corporation (the ‘Company’) this 4th day of
December, 2007, effective as of December 31, 2007.
WITNESSETH:
WHEREAS, the Company has previously adopted the Dynegy Inc. Retirement Plan,
restated as of December 1, 2001 and as subsequently amended (the ‘Plan’); and
WHEREAS, the Company and its delegates is authorized and empowered to amend the
Plan pursuant to Section 15.1 of the Plan; and
WHEREAS, the Company desires to effect a merger of the Dynegy Midwest
Generation, Inc. Retirement Income Plan for Employees Covered Under a Collective
Bargaining Agreement (‘DMG Plan’) into the Plan as of December 31, 2007, with
the Plan surviving and containing the operative provisions of the DMG Plan and
applying the administrative provisions of the Plan; and
NOW, THEREFORE, the Plan is hereby amended as of December 31, 2007 as follows:
I.
A new Appendix F is added to the Plan as follows:

 

 



--------------------------------------------------------------------------------



 



“Appendix F
To
Dynegy Inc. Retirement Plan
Merger of DMG Plan
Effective December 31, 2007, the Dynegy Midwest Generation, Inc. Retirement
Income Plan for Employees Covered Under a Collective Bargaining Agreement (‘DMG
Plan’) is merged into the Dynegy Inc. Retirement Plan, with the benefit
structure and related provisions of the DMG Plan continued as a separate benefit
structure and related provisions under the Plan, through the incorporation of
the DMG Plan as modified by the provisions of this Appendix F. Except as
otherwise provided in this Appendix F, the provisions of the DMG Plan are
incorporated herein by reference in their entirety to the extent necessary to
provide the benefit structure and preserve the protected benefits, rights and
features of the DMG Plan for each Participant covered under the DMG Plan (“DMG
Participant”) pursuant to this Appendix F. Only the provisions incorporated
herein by reference from the DMG Plan and the provisions of this Appendix F
shall be applicable to determine the benefits, rights and features preserved and
newly created for DMG Participants upon the merger of the DMG Plan into the
Plan. The provisions of Articles I, II, III, VIII (with respect to benefit
limitations of Sections 8.9 and 8.10, rollover provisions of Section 8.8 and the
claims procedures provisions of Section 8.17), IX, X, XI, XII, XIII, XIV, XV,
XVI, XVII and XVIII of the Plan concerning plan administration, limitations on
benefits, fiduciary provisions, amendment and termination authority, top-heavy
status and trust fund and trustee matters shall be fully applicable upon the
merger of the DMG Plan into the Plan without regard to provisions concerning
similar matters in the DMG Plan; however, the provisions of the Plan, such as
Article IV, V, VI, VII VIII (with the exception of benefit limitations of
Sections 8.9 and 8.10, the rollover provisions of Section 8.8 and the claims
procedures provisions of Section 8.17) and Appendices A, B, C, D and E shall not
apply to a DMG Participant to the extent such provisions of the Plan or
Appendices are in conflict with or duplicative of similar provisions set forth
in the DMG Plan and this Appendix F.

 

2



--------------------------------------------------------------------------------



 



I. DEFINITIONS AND CONSTRUCTION
1.1 Definitions. Where the following words and phrases appear in the DMG Plan
Appendix below, they shall have the respective meanings set forth below, unless
their context clearly indicates to the contrary, and shall supersede any similar
or inconsistent terms that appear in the body of the Plan or the DMG Plan that
would otherwise be applicable to a DMG Participant. Section references in this
Appendix F are the same as under the DMG Plan, except as otherwise noted.
(1) Accrued Benefit. The benefit determined under the DMG Plan expressed in the
form of a Pension commencing as of Normal Retirement Date.
(2) Accumulation: The sum of the contributions, if any, made by a DMG
Participant under the DMG Plan, plus any interest credited thereon, Which
contributions and interest have not previously been withdrawn by the DMG
Participant. Interest will be credited on a DMG Participant’s contributions,
compounded annually, at the rate of 2% per annum prior to July 1, 1970, 3% per
annum from July 1, 1970 through December 31, 1975, 5% per annum from January 1,
1976 through December 31, 1981, 7% per annum from January 1, 1982 through
December 31, 1987, and, for each Plan Year thereafter, the greater of (i) 7% per
annum or (ii) 120% of the Federal mid-term rate (as in effect under section 1274
of the Code for the first month of such Plan Year) per annum for such Plan Year.
Effective January 1, 1973, interest will be credited from the January 1 next
following the date on which each contribution was made under the Plan to the
first day of the month of the first to occur of (a) the DMG Participant’s
Retirement, (b) the DMG Participant’s date of death, or (c) the date the DMG
Participant elects the return of his Accumulation as provided in Appendix F
Section 7.13.
(3) Act. The Employee Retirement Income Security Act of 1974, as amended.
(4) Actuarial Equivalent. Equality in value of the aggregate amounts expected to
be received under different times and forms of payment based upon a 7% per annum
interest rate assumption (or, if lower, the interest rate specified by the
Pension Benefit Guaranty Corporation (the ‘PBGC’) to be used to determine the
amount of lump sum benefits paid by the PBGC under plans the PBGC trustees) and
mortality rate assumptions determined under the 86 PET - 88.70 mortality table
(a table prepared by the Wyatt Company, based on experience underlying the 1971
Group Annuity Mortality Table, without margins, with a projection of mortality
improvement to 1986 and weighting the mortality 88.7% male and 11.3% female);
provided, however, that in determining the amount of a lump sum payment or level
income option, the Applicable Mortality Table and the Applicable Interest Rate
shall be utilized. Notwithstanding the foregoing, the amount payable under the
level income option in accordance with the preceding sentence shall be no less
than the level income option amount determined using an interest rate of 7% per
annum and the 86 PET-88.70 mortality table based on the DMG Participant’s
Accrued Benefit as of May 31, 2005 and the DMG Participant’s age as of his
Annuity Starting Date.

 

3



--------------------------------------------------------------------------------



 



(5) Amergen Affiliate: Any affiliate of Amergen within its controlled group of
corporations or a controlled group of trades or businesses, as defined in
sections 414(b) and 414(c), respectively, of the Code.
(6) Annuity Starting Date. Subject to the modifications under certain
circumstances described in Appendix F Sections 7.1 and 7.2, with respect to each
DMG Participant or beneficiary, the first day of the first period for which an
amount is payable to the DMG Participant or beneficiary from the Fund as an
annuity or in any other applicable form available under the terms of the DMG
Plan.
(7) Applicable Interest Rate. The annual rate of interest on 30-year Treasury
securities for the look-back month preceding the first day of the stability
period. For purposes of this Paragraph, the ‘look-back month’ shall be the fifth
month preceding the first day of the stability period, and the ‘stability
period’ shall be the Plan Year that contains the Annuity Starting Date with
respect to the benefit. Notwithstanding the foregoing, the Applicable Interest
Rate that applies with respect to any distribution for which the Annuity
Starting Date occurs during the transition period shall be the annual rate of
interest on 30-year Treasury securities determined for either (A) the month
provided in the preceding provisions of this Appendix F Section 1.1(7) or
(B) the month that contains the Annuity Starting Date, whichever results in the
larger distribution. For purposes of the preceding sentence, the ‘transition
period’ was the period beginning on December 1, 2001 and ending on November 30,
2002. Further notwithstanding the foregoing, the Applicable Interest Rate that
applies with respect to any distribution in the form of a level income option
for which the Annuity Starting Date occurs during the transition period shall be
the annual rate of interest on 30-year Treasury securities determined for either
(i) the month provided in the first two sentences of this Appendix F
Section 1.1(7) or (ii) the month that contains the Annuity Starting Date,
whichever results in the larger distribution. For purposes of the preceding
sentence, the ‘transition period’ shall be the period beginning on June 1, 2005
and ending on May 31, 2006.
(8) Applicable Mortality Table. The mortality table prescribed by the Secretary
of the Treasury pursuant to section 417(e)(3)(A)(ii)(1) of the Code.
(9) Career Benefit Credit. The sum of the DMG Participant’s Payroll Period
Benefit Credits determined pursuant to Appendix F Section 4.1(a).
(16A) DMG Participant. (No DMG Plan reference) A person who on December 31, 2007
had an Accrued Benefit under the DMG Plan or was receiving a benefit under the
DMG Plan and, on such date, became a DMG Participant under the Plan pursuant to
the merger of the DMG Plan into the Plan and the provisions of this Appendix F,
and each individual who has met the eligibility requirements for participation
as set forth in Article III of the DMG Plan or Appendix F Article III of the
Plan.

 

4



--------------------------------------------------------------------------------



 



(16B) DMG Plan. (DMG Plan reference – Section 1.1(38)) Dynegy Midwest
Generation, Inc. Retirement Income Plan for Employees Covered under a Collective
Bargaining Agreement, as in effect as of December 31, 2007.
(17) Early Retirement Age. The date upon which a DMG Participant attains
fifty-five years of age.
(17A) Early Retirement Date. The first day of the month coincident with or next
following the DMG Participant’s attainment of his Early Retirement Age.
(19) Eligible Employee. Each Employee employed as a member of a group to whom
the DMG Plan and, after December 31, 2007, this Appendix F of the Plan, have
been and continue to be extended through a currently effective collective
bargaining agreement between his Employer and the collective bargaining
representative of the group of employees of which he is a member; provided,
however, that the term ‘Eligible Employee’ shall not include (A) a nonresident
alien who receives no earned income from the Employer that constitutes income
from sources within the United States, (B) a Leased Employee, (C) an individual
who is deemed to be an Employee pursuant to Treasury regulations issued under
section 414(o) of the Code, and (D) an Employee who has waived participation in
the Plan, or, prior to January 1, 2008, the DMG Plan through any means
including, but not limited to, an Employee whose employment is governed by a
written agreement with the Employer (including an offer letter setting forth the
terms and conditions of employment) that provides that the Employee is not
eligible to participate In the Plan (a general statement in the agreement, offer
letter, or other communication stating that the Employee is not eligible for
benefits shall be construed to mean that the Employee is not an Eligible
Employee). Notwithstanding any provision in the Plan to the contrary, no
individual who is designated, compensated, or otherwise classified or treated by
the Employer as an independent contractor or other non-common law employee shall
be eligible to become a DMG Participant in the Plan. It is expressly intended
that individuals not treated as common law employees by the Employer are to be
excluded from Plan participation even if a court or administrative agency
determines that such individuals are common law employees.
(20) Eligible Retirement Plan. [See Section 1.1(24) of the Dynegy Inc.
Retirement Plan for application to DMG Participants.]
(21) Eligible Rollover Distribution. [See Section 1.1(25) of the Dynegy Inc.
Retirement Plan for application to DMG Participants.]
(24) Employer. Each entity that has been designated to participate in the DMG
Plan pursuant to the provisions of Article XIV. The Company is not an Employer.
As of January 1, 2008, Dynegy Midwest Generation, Inc. is an Employer.
(26) Employment Year. With respect to each DMG Participant, a twelve consecutive
month period beginning on the DMG Participant’s Employment Commencement Date and
any anniversary thereof or, in the event of a termination of employment that
results in any One-Year Break-in-Service, the first date upon which he performs
an Hour of Service following such One-Year Break-in-Service and any anniversary
thereof

 

5



--------------------------------------------------------------------------------



 



(28) Fund. The fund established pursuant to Section 12.1 of the Plan to hold and
invest DMG Plan assets and from which the Plan benefits are distributed. When
there is more than one Fund, the term ‘Fund’ shall refer to all such Funds.
(30) Hour of Service. Each hour for which an individual is directly or
indirectly paid, or entitled to payment, by the Employer or a Controlled Entity
as an Employee for the performance of duties or for reasons other than the
performance of duties; provided, however, that an individual shall be credited
with Hours of Service equal to the number of regularly scheduled working hours
that normally would have been credited to him, or, if the number of such hours
is not determinable, eight Hours of Service per day (to a maximum of 40 Hours of
Service per week) for any period during which he performs no duties for an
Employer or a Controlled Entity (irrespective of whether the employment
relationship has terminated) by reason of a vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence; and provided further that payments considered for purposes of the
foregoing shall include payments unrelated to the length of the period during
which no duties are performed but shall not include payments made solely for the
purpose of complying with applicable worker’s compensation, unemployment
compensation or disability insurance laws; and provided further, however, that
no more than 501 Hours of Service shall be credited to an individual on account
of any continuous period during which he performs no duties. Such Hours of
Service shall be credited to the individual for the computation period in which
such duties were performed or in which occurred the period during which no
duties were performed. An Hour of Service also includes each hour, not credited
above, for which back pay, irrespective of mitigation of damages, has been
either awarded or agreed to by the Employer or a Controlled Entity. These Hours
of Service shall be credited to the individual for the computation period to
which the award or agreement pertains rather than the computation period in
which the award, agreement, or payment is made. The number of Hours of Service
to be credited to an individual for any computation period shall be governed by
29 CFR §§ 2530.200b-2(b) and (c). Hours of Service shall also include any hours
required to be credited by federal law other than the Act or the Code, but only
under the conditions and to the extent so required by such federal law. Further,
an Individual’s Hours of Service shall also include any hours required to be
credited under section 414(n) of the Code and the applicable interpretative
authority thereunder while such individual was a Leased Employee (or would have
been a Leased Employee but for the requirements of clause (A) of the definition
of such term set forth in Section 1.1(37) of the Plan). In the case of an
individual who is paid for reasons other than the performance of duties and
whose payment made or due is calculated on the basis of units of time, such
individual shall be credited with the number of regularly scheduled working
hours included in the units of time on the basis of which the payment is
calculated.

 

6



--------------------------------------------------------------------------------



 



In general, for purposes of determining Hours of Service with respect to an
individual who is employed other than on an hourly-rated basis, such individual
shall be credited with Hours of Service under the 190 hour equivalency
provisions of Department of Labor Regulation §2530.200b-3 pursuant to which an
individual who is credited with one Hour of Service for performance of duties in
a month shall be credited with 190 Hours of Service for such month; provided,
however, with respect to a DMG Participant with 3 or more Employment Years as of
June 1, 2005, such DMG Participant shall be credited, beginning with the month
in which the 190 hour equivalency provisions are first applicable, with the
better of the Hours of Service calculated applying (i) such 190 hour equivalency
provisions or (ii) 10 Hours of Service for each day for which the individual
would, if hourly records were maintained, be required to be credited with at
least one Hour of Service for the performance of duties; provided, further,
however, if such individual is paid for periods during which no duties are
performed, such individual shall be credited with (i) the number of regularly
scheduled working hours included in the units of time normally assigned to such
duties, if payment for such duties is calculated on units of time or (ii) eight
Hours of Service per day (to a maximum of 40 Hours of Service per week) if the
individual does not have a regular work schedule for each day the individual is
paid on other than an hourly-rated basis. Notwithstanding the foregoing
provisions of this Appendix F Section 1.1(30), an individual who is absent from
work on account of an injury or disability sustained in the course of employment
with the Employer or a Controlled Entity and with respect to which he receives
worker’s compensation benefits shall be credited with 40 Hours of Service per
calendar week during the period he would normally have been scheduled to work
for an Employer or Controlled Entity during his period of absence. In no event
shall Hours of Service include any period of service with a corporation or other
entity prior to the date it became a Controlled Entity or after it ceases to be
a Controlled Entity except to the extent required by law, or to the extent
determined by the Committee. The Committee, in its discretion, may credit
individuals with Hours of Service based on employment with an entity other than
the Employer, but only if and when such individual becomes an Eligible Employee
and only If such crediting of Hours of Service (A) has a legitimate business
reason, (B) does not by design or operation discriminate significantly in favor
of ‘highly compensated employees’ (as such term is defined in section 414(q) of
the Code), and (C) is applied to all similarly-situated Eligible Employees. In
addition, the Committee, in its discretion, may credit individuals with Hours of
Service based on imputed service for periods after such individual has commenced
participation in the Plan while such individual is not performing service for
the Employer or while such individual is an Employee with a reduced work
schedule, but only if (i) such service would not otherwise be credited as Hours
of Service, (ii) such crediting of Hours of Service (A) has a legitimate
business reason, (B) does not by design or operation discriminate significantly
in favor of ‘highly compensated employees’ (as such term is defined in section
414(q) of the Code), and (C) is applied to all similarly situated employees, and
(iii) the individual has not permanently ceased to perform service as an
Employee, provided that the preceding clause (iii) of this sentence shall not
apply if (x) the individual is not performing service for the Employer because
of a disability, (y) the Individual is performing service for another employer
under an arrangement that provides some ongoing business benefit to the
Employer, or (z) for purposes of vesting and accrual, the individual is
performing service for another employer that is being treated under the Plan as
actual service with the Employer.

 

7



--------------------------------------------------------------------------------



 



(31) Hypothetical Accumulation. The sum of the contributions, if any, made by
the DMG Participant under the DMG Plan, plus any interest credited thereon,
which contributions and interest have not previously been withdrawn by the DMG
Participant. For purposes of calculating a DMG Participant’s Hypothetical
Accumulation, interest will be credited on DMG Participant’s contributions,
compounded annually, at the rate of 2% per annum prior to July 1, 1970, 3% per
annum, from July 1, 1970 through December 31, 1975, 5% per annum from January 1,
1976 through December 31, 1981, 7% per annum from January 1, 1982 through
December 31, 1987, 120% of the Federal mid-term rate (as in effect under section
1274 of the Code for the first month of a Plan Year) per annum from January 1,
1988 until the date of the DMG Participant’s withdrawal of his Accumulation
pursuant to Appendix F Section 7.13 (the ‘Withdrawal Date’), and, for the
period, if any, beginning on the Withdrawal Date and ending on his Normal
Retirement Date, the Applicable Interest Rate per annum in effect from time to
time during such period.
(33A) Plan Records. (no DMG Plan reference) The information concerning all
pertinent matters pertaining to determining the Accrued Benefit, rights,
entitlements and Pension of each DMG Participant, Eligible Surviving Spouse,
alternate payee and beneficiary under the terms of the DMG Plan, as modified by
this Appendix F, as set forth in specific records maintained for all such
matters at the direction of the Committee. The Committee’s decision, in its sole
discretion, with respect to any and all matters set forth in the Plan Records
shall be conclusive and binding on all persons for all purposes.
(34) Normal Retirement Age. The date upon which a DMG Participant attains
sixty-five years of age.
(34A) Normal Retirement Date. The first day of the month coincident with or next
following the DMG Participant’s attainment of his Normal Retirement Age.
(35) One-Year Break-in-Service. Any Employment Year during which an individual
has less than 501 Hours of Service. Solely for purposes of determining whether a
One-Year Break-in-Service has occurred, an Hour of Service shall include each
normal work hour, not otherwise credited in Appendix F Section 1.1(30), during
which an individual is absent from work by reason of the individual’s pregnancy,
the birth of a child of the individual, the placement of a child with the
individual in connection with the adoption of such child by the individual, or
for purposes of caring for such child for the period immediately following such
birth or placement. The Committee may in its discretion require, as a condition
to the crediting of Hours of Service under the preceding sentence, that the
individual furnish appropriate and timely information to the Committee
establishing the reason for any such absence. Such Hours of Service shall be
credited to the individual for the computation period in which the absence from
work begins if such crediting is necessary to prevent the occurrence of a
One-Year Break-in-Service in such computation period; otherwise such Hours of
Service shall be credited to the individual in the next following computation
period.

 

8



--------------------------------------------------------------------------------



 



(36) Participation Service. The measure of service used in determining an
Employee’s eligibility to participate in the DMG Plan as determined pursuant to
Appendix F Section 3.2.
(37) Pension. With respect to a DMG Participant entitled to receive benefits
under the DMG Plan, a series of monthly payments for the life of the DMG
Participant.
(38) Plan. Prior to January 1, 2008, ‘Plan’ means the Dynegy Midwest Generation,
Inc. Retirement Income Plan for Employees Covered Under a Collective Bargaining
Agreement, as amended from time to time. From and after January 1, 2008, see
Appendix F Section 1.1(16B) for DMG Participants. From and after January 1,
2008, ‘Plan’ means the Salaried Plan to the extent applicable.
(41) Retirement. With respect to each DMG Participant, termination of his
employment with the Employer on or after his Early Retirement Date or Normal
Retirement Date.
(42) Salaried Plan. The Dynegy Inc. Retirement Plan, as amended from time to
time.
(43) Vested Interest. The percentage of a DMG Participant’s Accrued Benefit
which, pursuant to the DMG Plan and this Appendix F, is nonforfeitable.
(44) Vesting Service. The measure of service used in determining a DMG
Participant’s nonforfeitable right to a benefit as determined in accordance with
Appendix F Section 5.3.
1.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
DMG Plan, shall be deemed to include the feminine gender.
1.3 Headings. The headings of Articles and Sections herein are included solely
for convenience, and, if there is any conflict between such headings and the
text of the DMG Plan, the text of the DMG Plan shall control.
1.4 Construction. It is intended that the DMG Plan be qualified within the
meaning of section 401(a) of the Code and that the Fund be tax exempt under
section 501(a) of the Code, and all provisions herein shall be construed in
accordance with such intent.

 

9



--------------------------------------------------------------------------------



 



II. Special Provisions Applicable to DMG Participants
This Appendix F and the provisions of the DMG Plan incorporated herein by
reference and as modified by this Appendix F are applicable only to eligible DMG
Participants. If there is any conflict between the provisions which appear in
the Plan and the provisions of this Appendix F and the DMG Plan, the provisions
of this Appendix F and the DMG Plan shall control. All provisions which appear
in the Plan, including any other applicable Appendix, shall apply to DMG
Participants in the same manner as applicable to other Participants except
insofar as they may be inconsistent with or in conflict with the provisions of
this Appendix F and the provisions of the DMG Plan incorporated herein by
reference and as modified by this Appendix F.
III. PARTICIPATION
3.1 Eligibility. Each Eligible Employee shall become a DMG Participant upon the
Entry Date coincident with or next following the date on which such Eligible
Employee has completed one year of Participation Service. Notwithstanding the
foregoing:
(a) An Eligible Employee who was a DMG Participant as of December 31, 2007 shall
remain a DMG Participant as of January 1, 2008;
(b) An Eligible Employee who was a Participant in the DMG Plan prior to a
termination of employment shall remain a DMG Participant upon his reemployment
as an Eligible Employee;
(c) An Employee who has completed one year of Participation Service but who has
not become a Participant in the DMG Plan because he was not an Eligible Employee
shall become a DMG Participant in the Plan and this Appendix F from and after
January 1, 2008 upon the later of (i) the date he becomes an Eligible Employee
as a result of a change in his employment status or (ii) the first Entry Date
upon which he would have become a DMG Participant if he had been an Eligible
Employee;
(d) An Eligible Employee who had met the service requirements of this Appendix F
Section 3.1 to become a DMG Participant in the DMG Plan but who terminated
employment prior to the Entry Date upon which he would have become a DMG
Participant shall become a DMG Participant upon the later of (i) the date of his
reemployment or (ii) the Entry date upon which he would have become a DMG
Participant if he had not terminated employment; and
(e) Except as otherwise provided in the Plan, a DMG Participant who ceases to be
an Eligible Employee but remains an Employee shall continue to be a DMG
Participant but, on and after the date he ceases to be an Eligible Employee, he
shall no longer accrue additional benefits under this Appendix F unless and
until he shall again become an Eligible Employee.

 

10



--------------------------------------------------------------------------------



 



(f) Except as otherwise provided in the Plan, a DMG Participant who ceases to be
an Eligible Employee but remains an Employee shall continue to be a DMG
Participant but, on and after the date he ceases to be an Eligible Employee, he
shall no longer accrue additional benefits hereunder unless and until he shall
again become an Eligible Employee.
3.2 Participation Service. An individual completes one year of Participation
Service on the last day of the Employment Year during which he completes 1,000
Hours of Service.
3.3 Transferred Employees. If an employee of the Employer or a Controlled Entity
(a) ceases to satisfy the eligibility requirements of the Salaried Plan because
he transfers into an employment classification as a member of a group of
employees to which the DMG Plan has been extended and continues to be extended
through a currently effective collective bargaining agreement between his
employer and the collective bargaining representative of the group of employees
of which he is a member, (b) continues to be employed by the Employer or a
Controlled Entity, and (c) coincident with his cessation of eligibility for the
Salaried Plan, satisfies the eligibility requirements of Appendix F Section 3.1,
he shall cease to be a participant in the Salaried Plan and shall be a DMG
Participant in the DMG Plan, subject to the terms and conditions of the DMG Plan
and this Appendix F.
3.4 Disabled DMG Participants. Notwithstanding any provision of the DMG Plan to
the contrary, a DMG Participant who has been approved for benefits under a long
term disability plan sponsored by the Employer (an ‘Employer LTD Plan’) shall be
credited with Payroll Period Benefit Credits (as defined in Appendix F
Section 4.1 (a)) and Vesting Service under the DMG Plan for any period during
which such DMG Participant is receiving such long term disability benefits;
provided however, that any such crediting shall cease as of the earlier of
(a) such DMG Participant’s Annuity Starting Date or (b) such DMG Participant’s
Normal Retirement Date. For purposes of the accruals described in the preceding
sentence, a DMG Participant’s Payroll Period Benefit Credit pursuant to
Appendix F Section 4.1(a) immediately prior to the disability entitling him to
benefits under an Employer LTD Plan shall be utilized.
IV. RETIREMENT BENEFITS

4.1  
Normal Retirement.

(a) From and after January 2, 1994, subject to Appendix F Section 4.1(b), (c),
(d), and (e), a DMG Participant whose employment with the Employer and all
Controlled Entities is terminated, for a reason other than death, on or after
his Normal Retirement Date shall be entitled to receive a retirement benefit,
payable at the time and in the form provided in Article VII of the DMG Plan and
this Appendix F, that is based upon a Pension commencing on the DMG
Participant’s Annuity Starting Date, each monthly payment of such Pension being
equal to one-twelfth of the amount of the DMG Participant’s Career Benefit
Credit. For purposes of this Paragraph, ‘Career Benefit Credit’ shall mean the
sum of the DMG Participant’s Payroll Period Benefit Credits earned over the DMG
Participant’s period of employment after January 1, 1994 and while an Eligible
Employee and a Participant in the Plan.

 

11



--------------------------------------------------------------------------------



 



For purposes of this Paragraph, the DMG Participant’s ‘Payroll Period Benefit
Credit’ shall mean an amount equal to the DMG Participant’s regular hourly rate
of pay for the payroll period for which the benefit credit is then being
determined and for the position to which the DMG Participant is normally
assigned multiplied by the number of regularly scheduled hours for such position
for such payroll period multiplied by 2.2%. Overtime, temporary upgrades to
higher paying positions, and other extra compensation shall not be taken into
account in determining a DMG Participant’s Payroll Period Benefit Credit.
Notwithstanding the foregoing provisions of this Appendix F Section 4.1 (a), if
a DMG Participant is scheduled to work a 12-hour shift (the ‘Shift’), the
regularly-scheduled overtime for the Shift shall be taken into account in
determining a DMG Participant’s Payroll Period Benefit Credit, and is calculated
by multiplying the DMG Participant’s straight time hourly rate of pay by the
number of regularly-scheduled overtime hours for the shift for which the DMG
Participant is paid. A DMG Participant’s Payroll Period Benefit Credit shall not
be reduced to take into account any period of unpaid absence during the payroll
period for which such Payroll Period Benefit Credit is being determined;
provided, however, that if a DMG Participant is absent without pay for the
entire payroll period for which such Payroll Period Benefit Credit is being
determined, the amount of Payroll Period Benefit Credit earned by the DMG
Participant for such payroll period shall be zero.
(b) Notwithstanding anything to the contrary in Appendix F Section 4.1(a), for
the period preceding January 2, 1994, the value of the Accrued Benefit for such
period of each DMG Participant who was employed by the Company or a Controlled
Entity on January 1, 1994, shall be determined under the terms of the DMG Plan
as in effect immediately prior to the Effective Date (pursuant to which the DMG
Participant’s Accrued Benefit was determined as the greater of certain benefits
provided under the DMG Plan or the benefit formula provided in the Salaried
Plan). The benefit accruals described in Appendix F Section 4.1(a) are in
addition to the benefit accrual, if any, provided to a DMG Participant under
this Paragraph.
(c) Notwithstanding anything to the contrary in Appendix F Section 4.1(a):
(1) effective during the period beginning on January 1, 1998 and ending on
June 30, 2002, for any DMG Participant who performs an Hour of Service on or
after January 1, 1998, the DMG Participant’s Payroll Period Benefit Credits
during such period shall be determined pursuant to Appendix F Section 4.1(a) by
using a 2.4% multiplier, rather than the 2.2% multiplier specified in Appendix F
Section 4.1(a); and

 

12



--------------------------------------------------------------------------------



 



(2) effective during the period beginning on July 1, 2002 and ending on June 30,
2005, for any DMG Participant who performs an Hour of Service on or after
July 1, 2002, the DMG Participant’s Payroll Period Benefit Credits during such
period shall be determined pursuant to Appendix F Section 4.1(a) by using a 2.4%
multiplier, rather than the 2.2% multiplier specified in Appendix F
Section 4.1(a).
Additional benefit accruals for DMG Participants will be determined on and after
July 1, 2005 in accordance with Appendix F Section 4.1(a).
(d) If a Participant becomes a DMG Participant in the DMG Plan pursuant to the
provisions of Appendix F Section 3.3, then his Career Benefit Credit under the
DMG Plan shall be increased by including the payroll periods taken into account
under the Salaried Plan for benefit accrual purposes prior to such transfer and
his regular rate of pay during such payroll periods. Contrary DMG Plan
provisions notwithstanding, in no event shall the Accrued Benefit of any
Participant who has become a DMG Participant in the DMG Plan in accordance with
Appendix F Section 3.3 be less than the accrued benefit to which such
Participant would have been entitled under the Salaried Plan as of the date of
the transfer specified in Appendix F Section 3.3.
(e) Notwithstanding any other provision of the Plan to the contrary, for
purposes of determining a DMG Participant’s Accrued Benefit under the DMG Plan,
for Plan Years beginning on or after January 1, 2002, a DMG Participant’s
compensation taken into account for any Plan Year shall not exceed $200,000, as
adjusted automatically to reflect any cost-of-living increases in effect under
section 401(a)(17) of the Code. The foregoing shall be applied by taking into
account any proration of such limitations as may be required under section
401(a)(17) of the Code and the regulations thereunder or otherwise by applicable
law. For purposes of determining benefit accruals in Plan Years beginning after
December 31, 2001, a DMG Participant’s annual compensation limitation as
provided in this Paragraph for determination periods beginning before January 1,
2002, shall be: $150,000 for any determination period beginning in 1996 or
earlier; $160,000 for any determination period beginning in 1997, 1998, or 1999;
and $170,000 for any determination period beginning in 2000 or 2001.
(f) (1) The Committee shall furnish any DMG Participant whose employment with
the Employer or any Controlled Entity continues beyond his Normal Retirement
Date (or resumes his employment after his Normal Retirement Date, but prior to
commencement of the payment of his retirement benefit) with the notification
described in 29 CFR § 2530.203-3. Upon such DMG Participant’s subsequent
termination of employment, his retirement benefit payable pursuant to Appendix F
Article VII shall be increased to the extent required, if at all, under such
regulations as provided in Paragraph (2) below to avoid the effecting of a
prohibited forfeiture of benefits by reason of the suspension of benefits during
such DMG Participant’s post Normal Retirement Date employment.

 

13



--------------------------------------------------------------------------------



 



(2) A DMG Participant described in Paragraph (f)(1) above shall be entitled to a
retirement benefit equal to the greater of:
(a) his Accrued Benefit determined pursuant to the applicable provisions of the
Plan through the date of his subsequent termination of employment; or
(b) the Actuarial Equivalent of his Accrued Benefit payable at his Normal
Retirement Date.
(3) Further, such DMG Participant’s retirement benefit payable pursuant to
Appendix F Section 4.1(f) shall be increased to the extent required, if at all,
under section 401(a)(9)(C)(iii) of the Code in the event his employment or
reemployment continues after April 1 of the year immediately following the year
he attains age seventy and one-half.

4.2  
Early Retirement.

(a) A DMG Participant whose employment with the Employer and all Controlled
Entities is terminated, for a reason other than death, on or after his Early
Retirement Date and prior to his Normal Retirement Date, shall be entitled to
receive a retirement benefit, payable at the time and in the form provided in
Appendix F Article VII, that is based upon a Pension commencing on the DMG
Participant’s Annuity Starting Date, each monthly payment of such Pension being
computed in the manner provided in Appendix F Section 4.1 (a) (subject to
Appendix F Section 4.1(b), (c), (d), and (e)) considering his Career Benefit
Credit to the date of his termination of employment.
(b) A DMG Participant entitled to a benefit pursuant to Paragraph (a) may, by
request to the Committee in the form prescribed by the Committee, commence his
benefit as of the first day of the month coinciding with or next following the
date of his Retirement, or as of the first day of any subsequent month which
precedes his Normal Retirement Date, provided, that such request must be
received by the Committee not less than thirty days prior to the proposed date
of commencement of the benefit (unless such thirty days’ notice is waived by the
Committee in its discretion), and the value thereof shall be based upon a
Pension commencing on the date so requested, each monthly payment of such
Pension being computed in the manner provided in Paragraph (a) above, provided
that if the DMG Participant’s Annuity Starting Date precedes the DMG
Participant’s sixty-second birthday, his retirement benefit shall be multiplied
by the appropriate factor from the following table:

14



--------------------------------------------------------------------------------



 



          Age at       Annuity   Early Retirement   Starting Date   Factors  
 
       
62
    1.00  
61
    .96  
60
    .92  
59
    .82  
58
    .76  
57
    .70  
56
    .64  
55
    .58  

If a DMG Participant’s Annuity Starting Date does not coincide with his date of
birth, the appropriate factor with respect to the table above shall be
determined by interpolation. In no event shall a DMG Participant’s retirement
income determined in accordance with this Appendix F Section 4.2(b) be less than
the amount of early retirement income payable to such DMG Participant as of
December 31, 1993.
(c) Notwithstanding any provision of the DMG Plan to the contrary, but solely
for the purpose of determining a DMG Participant’s eligibility to receive a
benefit pursuant to Appendix F Section 4.2(a), and not for purposes of
determining a DMG Participant’s Accrued Benefit, a DMG Participant who was a DMG
Participant immediately prior to December 15, 1999 will be treated as though he
is employed by the Employer during any period that he is employed by Amergen or
any Amergen Affiliate on and after December 15, 1999; provided, however, that
the foregoing provisions of this sentence shall apply only with respect to
benefits payable following the DMG Participant’s termination of employment with
Amergen or any Amergen Affiliate; and provided further, however, that the amount
of the retirement benefit determined pursuant to Appendix F Section 4.1
(a) shall be determined utilizing the DMG Participant’s Career Benefit Credit as
of the date the DMG Participant’s employment with the Employer and all
Controlled Entities terminated (and not as of his Early Retirement Date).

 

15



--------------------------------------------------------------------------------



 



V. SEVERANCE BENEFITS AND DETERMINATION OF VESTED
INTEREST
5.1 No Benefits Unless Herein Set Forth. Except as set forth in this Article,
upon termination of employment of a DMG Participant for any reason other than
Retirement or death, such DMG Participant shall acquire no right to any benefit
from the Plan or the Fund.
5.2   Severance Benefit.
(a) Each DMG Participant whose employment is terminated for any reason other
than Retirement or death shall be entitled to receive a retirement benefit,
payable at the time and in the form provided in Appendix F Article VII, that is
based upon a Pension commencing on the DMG Participant’s Annuity Starting Date,
each monthly payment of such Pension being equal to the product of such DMG
Participant’s Vested Interest multiplied by the amount computed in the manner
provided in Appendix F Section 4.1(a) (subject to Appendix F Section 4.1(b),
(c), (d) and (e)), considering his Career Benefit Credit to the date of his
termination of employment.
(b) A DMG Participant who is entitled to a benefit pursuant to Paragraph
(a) may, by request to the Committee in the form prescribed by the Committee,
commence his benefit as of the first day of the month coinciding with or next
following his fifty-fifth birthday, or as of the first day of any subsequent
month which precedes his Normal Retirement Date; provided, that such request
must be received by the Committee not less than thirty days nor more than
90 days prior to the proposed date of commencement of the benefit (unless such
thirty days’ notice is waived by the Committee in its discretion), the value of
such DMG Participant’s severance benefit shall be based upon a Pension
commencing on the first day of the month so requested, each monthly payment of
such Pension being computed in the manner provided in Paragraph (a) above, but
multiplied by the appropriate factor from the following table:

          Duration in Years of Interval       Between Annuity Starting Date    
  and Normal Retirement Date   Reduction Factor    
0
    1.000  
1
    .914  
2
    .839  
3
    .771  
4
    .712  
5
    .659  
6
    .611  
7
    .570  
8
    .531  
9
    .497  
10
    .466  

 

16



--------------------------------------------------------------------------------



 



The reduction factor with respect to the table above for a DMG Participant whose
Annuity Starting Date occurs on a date that is a fractional number of years
prior to his Normal Retirement Date shall be determined by interpolation.
Notwithstanding the foregoing provisions of this Appendix F Section 5.2(b), if a
DMG Participant who is entitled to a benefit pursuant to this Paragraph
terminates his employment with the Employer and all Controlled Entities within
eighteen months after the effective date of the Dynegy Transaction, and such DMG
Participant has attained the age of fifty and has completed ten or more years of
Vesting Service on or prior to the date of such termination of employment, then
such DMG Participant may, by request to the Committee in the form prescribed by
the Committee, commence his benefit as of the first day of the month coinciding
with his fifty-fifth birthday, or as of the first day of any subsequent month
that precedes his Normal Retirement Date, provided that such request is received
by the Committee not less than 30 days nor more than 90 days before the selected
date of commencement (unless such 36 days’ notice is waived by the Committee in
its discretion); provided, however, that the amount of such benefit payable as
of a date after his attainment of age 55 but prior to his attainment of age 62,
shall be computed in the manner provided in Appendix F Section 4.1(a) (subject
to Appendix F Section 4.1(b), (c), (d) and (e)), using the DMG Participant’s
Career Benefit Credit as of the date he terminated employment with the Employer
and all Controlled Entities and reduced to reflect early commencement in
accordance with the provisions of Appendix F Section 4.2(b) and not in
accordance with the immediately foregoing provision of this Section; and further
provided, however, that the amount of such benefit payable as of date on or
after his attainment of age 62 shall be computed in the manner provided in
Appendix F Section 4.1(a) (subject to Appendix F Section 4.1(b), (c), (d) and
(e)), using the DMG Participants Career Benefit Credit as of the date he
terminated employment with the Employer and all Controlled Entities, and shall
not be reduced to reflect early commencement. For purposes of the preceding
sentence, ‘Dynegy Transaction’ shall mean the transactions contemplated in that
certain Agreement and Plan of Merger dated as of June 14, 1999, by and among
Illinova Corporation, Energy Convergence Holding Company, Energy Convergence
Acquisition Corporation, Dynegy Acquisition Corporation, and the Company, as
amended. The effective date of the Dynegy Transaction was February 1, 2000.
(c) A DMG Participant’s Vested Interest shall be determined by such DMG
Participant’s full years of Vesting Service in accordance with the following
schedule:

          Full Years of   Vested   Vesting Service   Interest    
Less than 5 years
    0 %
5 years or more
    100 %

(d) Paragraph (c) above notwithstanding, a DMG Participant shall have a 100%
Vested Interest upon attainment of his Early Retirement Date while employed by
the Employer or a Controlled Entity.

 

17



--------------------------------------------------------------------------------



 



5.3   Vesting Service.
(a) For Employment Years beginning prior to December 1, 2001, subject to the
remaining provisions of this Section, an individual shall be credited with
Vesting Service in an amount equal to all service credited to him for vesting
purposes for such years under the terms of the DMG Plan as it existed on the day
prior to December 1, 2001.
(b) For Employment Years beginning on or after December 1, 2001, subject to the
remaining provisions of this Section, an individual shall be credited with one
year of Vesting Service for each Employment Year for which he is credited with
1,000 or more Hours of Service.
(c) In the case of an individual who terminates employment at a time when he has
a 0% Vested Interest in his Accrued Benefit and who then incurs a number of
consecutive One-Year Breaks-in-Service that equals or exceeds the greater of
five years or his aggregate number of years of Vesting Service completed before
such One-Year Breaks-in-Service, such individual’s years of Vesting Service
completed before such One-Year Breaks-in-Service shall be disregarded in
determining his years of Vesting Service.
(d) In the case of an individual who incurs a One Year Break-in—Service after
December 31, 1975 at a time when he has a 100% Vested Interest in his Accrued
Benefit, years of Vesting Service completed prior to such One-Year
Break-in-Service shall be added to years of Vesting Service with which the
individual is credited after such One-Year Break-in-Service.
(e) An individual who is on an uncompensated leave of absence duly authorized in
accordance with customary personnel practices and policies of the Employer
uniformly applied by it shall be credited with Vesting Service for the period of
authorized leave if he returns to work with an Employer or a Controlled Entity
immediately upon the expiration of such period.
(f) If the employment of a DMG Participant shall have been terminated prior to
January 1, 1976 and he shall have been reemployed thereafter (whether before or
after such date), his period of prior employment shall be included in his
Vesting Service only if, and to the extent, provided in the DMG Plan as in
effect on December 31, 1975.
(g) An individual shall not be credited with more than one year of Vesting
Service in any Employment Year.
(h) Art individual who completes more than 500 but less than 1,000 Hours of
Service in an Employment Year shall not accrue any Vesting Service during such
year but also shall not incur a One-Year Break-in-Service.

 

18



--------------------------------------------------------------------------------



 



(i) Notwithstanding any provision in the Plan to the contrary, for purposes of
determining a DMG Participant’s Vesting Service, an individual who was a DMG
Participant immediately prior to December 15, 1999 and who became employed by
Amergen or any Amergen Affiliate on such date shall be credited with Vesting
Service in accordance with the terms of the DMG Plan for all periods of
employment with Amergen or any Amergen Affiliate on and after December 15, 1999
as if such individual’s employer were an Employer under the DMG Plan during such
period.

5.4  
Cash-Outs and Forfeitures.

(a) If a DMG Participant terminates employment with the Employer and has a 0%
Vested Interest or receives a lump sum distribution pursuant to Appendix F
Section 7.7, such DMG Participant’s Career Benefit Credit prior to such
termination shall be disregarded and such DMG Participant’s nonvested Accrued
Benefit shall become a forfeiture as of the date of such distribution (or as of
the date of termination of employment if the DMG Participant has a 0% Vested
Interest with such DMG Participant being considered to have received a
distribution of zero dollars on the date of his termination of employment).
(b) Paragraph (a) above notwithstanding, if such terminated DMG Participant is
subsequently reemployed by the Employer or a Controlled Entity and the DMG
Participant had a 0% Vested Interest at the time of his termination, the Career
Benefit Credit that was disregarded and the forfeiture that occurred pursuant to
Paragraph (a) above shall be restored if the DMG Participant has not incurred a
number of consecutive One-Year Breaks-in-Service that exceeds the greater of
five years or his aggregate number of years of Vesting Service completed before
such One-Year Breaks-in-Service. Such restoration shall occur on the date of the
DMG Participant’s reemployment, unless such date occurs after one or more
One-Year Breaks-in-Service, in which case the restoration shall occur upon the
DMG Participant’s completion of one year of Vesting Service after such One-Year
Breaks-in-Service.
VI. DEATH BENEFITS

6.1  
Before Annuity Starting Date.

(a) Except as provided in Paragraphs (b), (c), (d), (e), and (f) below and in
Appendix F Section 6.3, no benefits shall be paid pursuant to the DMG Plan and
Appendix F of the Plan with respect to any DMG Participant who dies prior to his
Annuity Starting Date.
(b) A married DMG Participant with an Eligible Surviving Spouse shall have a
survivor annuity paid to his Eligible Surviving Spouse in the event such DMG
Participant dies (i) after he attains age fifty but before his Annuity Starting
Date and (ii) while employed by the Employer or a Controlled Entity or while
receiving a Company-provided disability allowance.

 

19



--------------------------------------------------------------------------------



 



The survivor annuity provided by this Paragraph shall be a single life annuity
consisting of monthly payments for the life of the Eligible Surviving Spouse in
an amount equal to 50% of the monthly amount that the DMG Participant would have
been eligible to receive under Appendix F Section 4.2(a) as if he had retired on
the date of his death under circumstances described in Appendix F Section 4.2(a)
and had elected to receive a benefit for his life alone, except that no
reduction shall be made (A) under Appendix F Section 4.2(b) to reflect that
payment of his benefits would commence prior to his Normal Retirement Date or
(B) to reflect payment of his Accumulation under Appendix F Section 6.3;
provided, however, that if the Eligible Surviving Spouse is more than ten years
younger than the DMG Participant, the amount of the annuity payable to such
Eligible Surviving Spouse shall be reduced by one-half of one percent thereof
for each year in excess of ten years difference in their ages. Payment of the
survivor annuity provided by this Paragraph shall begin as of the first day of
the month coinciding with or next following the later of the date of the DMG
Participant’s death or the date which otherwise would have been the DMG
Participant’s Normal Retirement Date and shall end with the last payment made
before the death of the Eligible Surviving Spouse; provided, however, that the
Eligible Surviving Spouse may elect to have the survivor annuity provided by
this Paragraph commence as of the first day of the month following the DMG
Participant’s death.
(c) A married DMG Participant who has received credit for at least one Hour of
Service on or after August 23, 1984, who dies leaving an Eligible Surviving
Spouse (i) on or after August 23, 1984, (ii) while employed by the Employer or a
Controlled Entity or while receiving a Company-provided disability allowance,
(iii) at a time when he has a 100% Vested Interest in his Accrued Benefit under
the Plan, (iv) prior to attaining the age of fifty, and (v) before his Annuity
Starting Date shall have a survivor annuity paid to his Eligible Surviving
Spouse. The survivor annuity provided by this Paragraph shall be a single life
annuity consisting of monthly payments for the life of the Eligible Surviving
Spouse in an amount equal to 50% of the monthly amount (or the Actuarial
Equivalent of such amount in the case of a DMG Participant who has an
Accumulation at the date of his death) that the DMG Participant would have been
entitled to receive under Appendix F Section 4.2(a) (payable in the form set
forth in Appendix F Section 7.3(a), without any reduction to reflect payment of
his Accumulation under Appendix F Section 6.3 and reduced as set forth under
Section 4.2(b) to reflect the fact that payments commenced before the DMG
Participant’s Normal Retirement Date), as if the DMG Participant had terminated
his employment with the Employer on the date of his death, survived to his
fifty-fifth birthday and then commenced receiving such early retirement benefit
and died on the day after he would have attained age fifty-five.

 

20



--------------------------------------------------------------------------------



 



Payment of the survivor annuity provided by this Paragraph shall begin as of the
first day of the month coinciding with or next following the later of the date
of the DMG Participant’s death or the date which otherwise would have been the
DMG Participant’s Normal Retirement Date, and shall end with the last payment
made before the death of the Eligible Surviving Spouse; provided, however, that
the Eligible Surviving Spouse may elect to have the survivor annuity payable
pursuant to this Paragraph commence as of the first day of any month after the
DMG Participant would have attained age 55 and prior to the date that would have
been the DMG Participant’s Normal Retirement Date.
(d) If a DMG Participant’s employment with the Employer and all controlled
Entities has terminated on or after his Early Retirement Date and the DMG
Participant subsequently dies leaving an Eligible Surviving Spouse prior to his
Annuity Starting Date, then a survivor annuity provided by this Paragraph shall
be a single life annuity consisting of monthly payments for the life of the
Eligible Surviving Spouse in a monthly amount equal to 50% of the monthly amount
that would have been payable to such Eligible Surviving Spouse if the
Participant had commenced receiving his Accrued Benefit in the form described in
Appendix F Section 7.3(a) on the first day of the month preceding his death
(reduced to reflect as set forth under Appendix F Section 4.2(b) to reflect that
payments commence before the DMG Participant’s Normal Retirement Date). Payment
of the survivor annuity provided by this Paragraph shall begin as of the first
day of the month coincident with or next following the later of the date of the
DMG Participant’s death or the date which otherwise would have been the DMG
Participant’s Normal Retirement Date and shall end with the last payment made
before the Eligible Surviving Spouse’s death; provided, however, that the
Eligible Surviving Spouse may elect to have the survivor annuity payable
pursuant to this Paragraph commence as of the first day of any month after the
DMG Participant’s death but prior to the date that would have been the DMG
Participant’s Normal Retirement Date.
(e) A married DMG Participant who has received credit for at least one Hour of
Service on or after August 23, 1984, who (i) terminates employment with the
Employer and all Controlled Entities before his Early Retirement Date and at the
time when he has a 100% Vested Interest in his Accrued Benefit under the Plan,
(ii) subsequently dies prior to his Annuity Starting Date, and (iii) leaves an
Eligible Surviving Spouse, shall have a survivor annuity paid to his Eligible
Surviving Spouse. The survivor annuity provided by this Paragraph shall be a
single life annuity consisting of monthly payments for the life of the Eligible
Surviving Spouse. If the DMG Participant dies on or prior to his Early
Retirement Date, the monthly amount of such annuity shall be equal to 50% of the
monthly amount that the DMG Participant would have been eligible to receive
under Appendix F Section 4.2(a) (payable in the form set forth in Appendix F
Section 7.3(a), and reduced (i) to reflect any withdrawal of his Accumulation
under Section 7.13 and (ii) as set forth under Section 4.2(b) to reflect the
fact that payments commence before the DMG Participant’s Normal Retirement
Date), as if the DMG Participant had survived to his Early Retirement Date, and
then commenced receiving such early retirement benefit, and died on the day
after his Early Retirement Date.

 

21



--------------------------------------------------------------------------------



 



If the DMG Participant dies after his Early Retirement Date, the monthly amount
of such annuity shall be equal to 50% of the monthly amount that the DMG
Participant would have been eligible to receive under Appendix F Section 4.2(a)
(payable in the form set forth in Appendix F Section 7.3(a), and reduced (i) to
reflect any withdrawal of this Accumulation under Appendix F Section 7.13 and
(ii) as set forth under Appendix F Section 4.2(b) to reflect the fact that
payments commence before the DMG Participant’s Normal Retirement Date), as if
the DMG Participant had retired and commenced receiving such early retirement
benefit on the day before the date of his death. Payment of the survivor annuity
provided by this Paragraph shall commence on the first day of the month
coincident with or next following the later of the date of the DMG Participant’s
death or the date which otherwise would have been the DMG Participant’s Normal
Retirement Date and shall end with the last payment made before the Eligible
Surviving Spouse’s death; provided, however, that the Eligible Surviving Spouse
may elect to have the survivor annuity payable pursuant to this Paragraph
commence as of the first day of any month after the DMG Participant would have
attained age 55 and prior to the date that would have been the DMG Participant’s
Normal Retirement Date.
(f) Any DMG Plan or Appendix F of the Plan provisions to the contrary
notwithstanding, in the absence of consent by the DMG Participant’s Eligible
Surviving Spouse, payment of any survivor annuity payable to such spouse
pursuant to this Section may not begin prior to the date such DMG Participant
would have reached his Normal Retirement Date.
6.2 After Annuity Starting Date. With respect to any DMG Participant who dies on
or after his Annuity Starting Date, whether or not payment of his benefit has
actually begun, the only benefit payable pursuant to the DMG Plan or Appendix F
of the Plan shall be that, if any, provided for his beneficiary pursuant to the
form of benefit he was receiving or about to receive in accordance with
Appendix F Article VII.
6.3 Payment of Accumulation.
(a) If a DMG Participant dies before his Annuity Starting Date, his Accumulation
will be paid to his beneficiary designated pursuant to Paragraph (b) below in a
single lump sum. If a DMG Participant dies after his Annuity Starting Date, if
he did not withdraw his Accumulation prior to his death pursuant to Appendix F
Section 7.13, and if payment of his benefits under the DMG Plan or this
Appendix F are not to be continued following his death to his spouse or the
contingent annuitant pursuant to Appendix F Sections 6.1(d), 6.1(e), 7.3(a), or
7.5(a), the excess, if any, of his Accumulation as of his Annuity Starting Date
over the sum of the benefits paid to him under the DMG Plan or this Appendix F
as of the date of his death, if any, shall be paid in a lump sum to the
beneficiary designated by the DMG Participant pursuant to Paragraph (b) below.

 

22



--------------------------------------------------------------------------------



 



If a DMG participant referred to in the preceding sentence dies after his
Annuity Starting Date, upon the death of the second to die of the DMG
Participant and his contingent annuitant or surviving spouse, the excess, if
any, of the DMG Participant’s Accumulation at his Annuity Starting Date over the
sum of the benefits paid to him and his contingent annuitant or spouse shall be
paid in a lump sum to the beneficiary designated by the DMG Participant pursuant
to Paragraph (b) below.
(b) Subject to Appendix F Section 7.2(c)(4), each DMG Participant shall have the
right to designate the beneficiary or beneficiaries to receive any amounts
payable under Paragraph (a) above in the event of the death of the DMG
Participant and his contingent annuitant or surviving spouse, if applicable.
Successive designations may be made by the DMG Participant, and the last
designation received by the Committee prior to the death of the DMG Participant
shall be effective and shall revoke all prior designations. If a designated
person shall die before the date for payment pursuant to Paragraph (a) above,
then his interest shall terminate, and, unless otherwise provided in the DMG
Participant’s designation, such interest shall be paid in equal shares to those
designated beneficiaries, if any, who are living on such date for payment. The
DMG Participant shall have the right to revoke the designation of any
beneficiary without the consent of the beneficiary. Designations pursuant to
this Paragraph shall be made on the form prescribed by the Committee and shall
be filed with the Committee. If a DMG Participant shall fail to designate a
beneficiary for purposes of this Paragraph, if such designation shall for any
reason be illegal or ineffective, or if no beneficiary designated by the DMG
Participant for purposes of this Paragraph shall be living on the date for
payment pursuant to Paragraph (a) above, then the designated beneficiary to
receive the amount payable pursuant to Paragraph (a) shall be: (i) if the DMG
Participant leaves a surviving spouse, any such amount shall be paid to such
surviving spouse; and (ii) if the DMG Participant leaves no surviving spouse,
any such amount shall be paid to such DMG Participant’s executor or
administrator or to his heirs-at-law if there is no administration of such DMG
Participant’s estate.
6.4 Cash-Out of Death Benefit. If a DMG Participant dies prior to his Annuity
Starting Date, his surviving spouse or other beneficiary is entitled to a death
benefit pursuant to this Article and the Actuarially Equivalent present value of
such death benefit is not in excess of $1,000, such present value shall be paid
to such surviving spouse or other beneficiary in a lump sum payment in lieu of
any other benefit herein provided and without regard to the spousal consent
requirement of Appendix F Section 6.1(f). Any such payment shall be made as soon
as administratively feasible following the DMG Participant’s date of death.

 

23



--------------------------------------------------------------------------------



 



VII. TIME AND FORM OF PAYMENT OF BENEFITS
7.1 Time of Payment of Benefits. Payment of benefits under the Plan to a DMG
Participant (other than death benefits payable pursuant to Article VI) shall
commence as of such DMG Participant’s Annuity Starting Date, determined as
follows, but the first payment shall be made no earlier than the expiration of
the election period described in Appendix F Section 7.2(c)(4):
(a) Except as provided in Paragraph (f) below, with respect to any DMG
Participant who is to receive his normal retirement benefit pursuant to
Appendix F Section 4.1 (a), such DMG Participant’s Annuity Starting Date shall
be the first day of the month coincident with or next following the date of such
DMG Participant’s Retirement.
(b) Except as provided in Paragraph (f) below, with respect to any DMG
Participant who is to receive his early retirement benefit pursuant to
Appendix F Section 4.2(a), such DMG Participant’s Annuity Starting Date shall be
the first day of the month coincident with or next following his Normal
Retirement Date.
(c) Except as provided in Paragraph (f) below, with respect to any DMG
Participant who is to receive early commencement of his early retirement benefit
pursuant to Appendix F Section 4.2(b), such DMG Participant’s Annuity Starting
Date shall be the first day of the month so requested.
(d) Except as provided in Paragraph (f) below, with respect to any DMG
Participant who is to receive his severance retirement benefit pursuant to
Appendix F Section 5.2(a), such DMG Participant’s Annuity Starting Date shall be
the first day of the month coincident with or next following his Normal
Retirement Date.
(e) Except as provided in Paragraph (f) below, with respect to any DMG
Participant who is to receive early commencement of his severance benefit
pursuant to Appendix F Section 5.2(b), such DMG Participant’s Annuity Starting
Date shall be the first day of the month so requested.
(f) With respect to any benefit payable pursuant to the provisions of Appendix F
Section 7.7, the Annuity Starting Date shall be the date determined by the
Committee which shall be as soon as administratively feasible following the date
of the DMG Participant’s termination of employment.

 

24



--------------------------------------------------------------------------------



 



7.2 Restrictions on Time of Payment of Benefits.
(a) Plan provisions to the contrary notwithstanding, a DMG Participant’s Annuity
Starting Date shall not occur:
(1) Unless such DMG Participant consents (and, if such DMG Participant is
married, unless his spouse consents (with such consent being irrevocable) in
accordance with the requirements of section 417 of the Code and applicable
Treasury regulations thereunder), prior to such DMG Participant’s Normal
Retirement Date, except that (i) consent of the DMG Participant’s spouse under
this Paragraph (a)(1) shall not be required if the DMG Participant’s benefit is
to be paid in the standard form of benefit described in Appendix F Section 7.3
and (ii) no consent under this Paragraph (a)(1) shall be required if the DMG
Participant’s benefit is to be paid under Appendix F Section 7.7;
(2) After the sixtieth day following the close of the Plan Year during which
such DMG Participant attains, or would have attained, his Normal Retirement Date
or, if later, terminates his employment with the Employer and all Controlled
Entities; or
(3) At a time or in a manner inconsistent with the provisions of section
401(a)(9) of the Code and applicable Treasury regulations thereunder and, in no
event, after April 1 of the calendar year following the later of (A) the
calendar year in which such DMG Participant attains the age of seventy and
one-half or (B) the calendar year in which such DMG Participant terminates his
employment with the Employer and all Controlled Entities (provided, however,
that clause (B) of this sentence shall not apply in the case of a DMG
Participant who attains age seventy and one-half before January 1, 2001, or in
the case of a DMG Participant who is a ‘five-percent owner’ (as defined in
section 416 of the Code) with respect to the Plan Year ending in the calendar
year in which such DMG Participant attains the age of seventy and one-half);
further, a DMG Participant may not elect to defer the receipt of his benefit
hereunder to the extent that such deferral creates a death benefit that is more
than incidental within the meaning of section 401(a)(9)(G) of the Code and
applicable Treasury regulations thereunder. With respect to distributions under
the Plan made for calendar years beginning on or after January 1, 2002, the Plan
will apply the minimum distribution requirements of section 401(a)(9) of the
Code in accordance with the regulations under section 401(a)(9) of the Code that
were proposed on January 17, 2001, notwithstanding any provisions of the Plan to
the contrary. This shall continue in effect until the end of the last calendar
year beginning before the effective date of final regulations under section
401(a)(9) of the Code or such other date as may be specified in guidance
published by the Internal Revenue Service.

 

25



--------------------------------------------------------------------------------



 



(b) Payment of a death benefit pursuant to Appendix F Article VI, (1) if payable
to other than the DMG Participant’s spouse, must commence no later than the last
day of the calendar year following the calendar year in which such DMG
Participant died or (2) if payable to the surviving spouse, must commence no
later than the later of (A) the last day of the calendar year following the
calendar year in which such DMG Participant died or (B) the last day of the
calendar year in which such DMG Participant would have attained the age of
seventy and one-half, unless such surviving spouse dies before payments
commence, in which case the commencement of payment may not be deferred beyond
the last day of the calendar year following the calendar year in which such
surviving spouse died.
(c) (1) Except as provided in Paragraphs (c)(2) and (c)(3) below, Within the
period of time commencing ninety (90) days, and ending thirty (30) days, prior
to his Annuity Starting Date, the Committee shall give each DMG Participant a
written notice that Plan benefits thereafter payable will be in the form of a
joint and survivor annuity under Appendix F Section 7.3(a) in the case of a
married DMG Participant unless the DMG Participant makes a Qualified Election
within the applicable Election Period to receive Plan benefits payable under the
Plan in another form. In the case of a DMG Participant who is not married, the
notice shall inform him that Plan benefits will be paid in the form of an
applicable life annuity under Appendix F Section 7.3(b) unless a Qualified
Election is made for another form of benefit payable under the Plan. Such notice
shall also provide written explanation of (i) the terms and conditions of the
applicable standard form of annuity; (ii) the DMG Participant’s right to make,
and the effect of, an election to waive the applicable standard annuity form of
benefit; (iii) the relative values of the applicable optional forms of benefit
available; (iv) the rights of a DMG Participant’s spouse; (v) the right to make,
and the effect of, a revocation of a previous election to waive the applicable
standard form of annuity; (vi) if applicable, his right to defer his Annuity
Starting Date; and (vii) if applicable, his right to a Direct Rollover pursuant
to Appendix F Section 7.8.
(2) In the event the written notice described in Paragraph (c)(1) above is
provided to a DMG Participant before his Annuity Starting Date but less than
thirty (30) days prior to such date, such DMG Participant (with the consent of
his spouse, if he is married) may elect, on a properly completed election form
provided by the Committee, to waive the minimum thirty (30) day notice described
in Paragraph (c)(1) above, provided the following conditions are met:
(A) The Committee provides descriptive information to the DMG Participant
clearly indicating that he has the right to at least thirty (30) days to
consider whether to waive the applicable standard form of annuity and elect an
alternative form of benefit available to him under the plan;

 

26



--------------------------------------------------------------------------------



 



(B) the DMG Participant is permitted to revoke an election made pursuant to (A)
above at least until the Annuity Starting Date, or, if later, at any time prior
to the expiration of the seven (7)-day period that begins on the day immediately
following the date the written notice described in Paragraph (c)(1) above is
provided to the DMG Participant and distribution in accordance with such
election does not commence prior to the expiration of such seven (7)-day period;
and
(C) The DMG Participant’s Annuity Starting Date is after the date such written
notice is provided to the DMG Participant.
The DMG Participant’s Annuity Starting Date may be prior to the date the DMG
Participant makes any affirmative benefit distribution election pursuant to this
Paragraph (c)(2) and prior to the date distribution is permitted to commence
pursuant to (B) above, provided that, except in a case due solely to
administrative delay, distribution pursuant to such election shall commence not
more than ninety (90) days after the written notice described in Paragraph
(c)(1) above is provided to the DMG Participant.
(3) In accordance with the conditions and requirements of the Paragraph (c)(3)
and of section 417(a)(7) of the Code and the Treasury Regulations promulgated
thereunder, a DMG Participant who is eligible to do so may elect a retroactive
annuity starting date with respect to the distribution of his retirement
benefit. For purposes of the Plan, a retroactive annuity starting date (‘RASD’)
means an Annuity Starting Date affirmatively elected by a DMG Participant which
is on or before the date the written notice described in Paragraph (c)(1) above
is provided to the DMG Participant.
(A) A DMG Participant shall be eligible to elect a RASD only if the following
requirements and conditions are met:
(i) The DMG Participant has requested the written notice described in Paragraph
(c)(1) above prior to this Annuity Starting Date and, solely due to
administrative delay, such written notice is provided to the DMG Participant on
or after his Annuity Starting Date;
(ii) The DMG Participant’s retirement benefit payments have not commenced;
(iii) The DMG Participant’s elected RASD is not prior to the date of his
termination of employment;

 

27



--------------------------------------------------------------------------------



 



(iv) The DMG Participant’s spouse (including an alternate payee who is treated
as such spouse under an order the Committee has determined to be a qualified
domestic relations order), determined as if the date distributions are to
commence was the DMG Participant’s Annuity Starting Date, consents to the
distribution in a Qualified Election; provided, however, such spousal consent is
not applicable if the amount of the survivor annuity payments for such spouse
under the RASD election are not less than the amount of the survivor annuity
payments for such spouse under the applicable standard form of annuity with an
Annuity Starting Date after the date the written notice described in Paragraph
(c)(1) above is provided to the DMG Participant;
(v) Any distribution (including appropriate interest adjustments) based on the
RASD must satisfy the requirements of section 415 of the Code if the date the
distribution is to commence is substituted for the Annuity Starting Date for all
purposes, including for purposes of determining the Applicable Interest Rate and
the Applicable Mortality Table; provided, however, satisfaction of such
requirement is not required in the case of a distribution in the form of an
annuity described in Appendix F Section 7.3 or Appendix F Section 7.5 and the
date such distribution is to commence in any such form is twelve (12) months or
less from the RASD; and
(vi) In the case of a form of retirement benefit distribution which would have
been subject to the present value requirements of section 417(e)(3) of the Code
if such distribution had actually commenced as of the RASD, such distribution
must be not less than the retirement benefit produced by application of the
Applicable Interest Rate and the Applicable Mortality Table determined as of the
date distribution is to commence to the annuity form which corresponds to the
annuity form used to determine the retirement benefit amount as of the RASD.
(B) The future payments of retirement benefit to the DMG Participant must be the
same as the future payments of retirement benefit which would have been paid to
the DMG Participant if such payments had actually commenced on the RASD and the
DMG Participant must receive a make-up payment to reflect the missed payment or
payments for the period between the RASD and the date of the actual make-up
payment (with an appropriate adjustment for interest at the Applicable Interest
Rate for such period on such missed payment or payments);

 

28



--------------------------------------------------------------------------------



 



(C) The written notice described in Paragraph (c)(1) above must generally be
provided to the DMG Participant not less than thirty (30) days nor more than
ninety (90) days prior to the date of the first payment pursuant to the DMG
Participant’s election of an RASD and such election must be made after such
written notice is provided but on or prior to the date of such first payment;
provided, however, such written notice may be provided less than thirty
(30) days prior to the date of such first payment if the requirements of
Paragraph (c)(2) above would be satisfied when such date is substituted for the
Annuity Starting Date in applying the requirements of such Paragraph other than
the requirements described in the final sentence of such Paragraph; and,
provided, further, that, except in a case due solely to administrative delay,
the date of such first payment shall be not more than ninety (90) days after
such written notice is provided to the DMG Participant.
(4) For purposes of this Appendix F Section 7.2(c), the following defined terms
have the meanings provided below where such terms are used in the initially
capitalized form:
(A) The term ‘Election Period’ shall mean, subject to the modifications under
certain circumstances described in Paragraphs (c)(2) and (c)(3) above, the
ninety (90) day period ending on the DMG Participant’s Annuity Starting Date.
(B) The term ‘Qualified Election’ shall mean an election to waive the applicable
standard form of annuity. The DMG Participant’s election must be in writing and,
if he is married, must be consented to by his spouse. The spouse’s consent to an
election must acknowledge the applicable standard form of annuity and the spouse
must acknowledge such consent before a notary public or Plan representative. The
waiver must state the specific beneficiary applicable (including any class of
beneficiaries). Such election may not be changed without further spousal
consent. Notwithstanding this consent requirement, if the DMG Participant
establishes to the satisfaction of the Committee that such written consent may
not be obtained because there is no spouse or the spouse cannot be located, an
election will be deemed a Qualified Election. Also, if the DMG Participant is
legally separated or has been abandoned (within the meaning of applicable law)
and the DMG Participant has a court order to such effect, spousal consent is not
required. Any consent necessary under this Paragraph (4)(B) will be valid only
with respect to the spouse who signs the consent, or in the event of a deemed
Qualified Election, the designated spouse. Additionally, a revocation of a prior
election may be made by a DMG Participant without the consent of the spouse at
any time during the applicable Election Period. The number of revocations shall
not be limited. Any new election of an optional form of benefit will require new
spousal consent. The preceding sentence shall not apply if such election is back
to the applicable standard form of annuity.

 

29



--------------------------------------------------------------------------------



 



(d) Subject to the provisions of Paragraphs (a)(2) and (a)(3), a DMG
Participant’s Annuity Starting Date shall not occur while the DMG Participant is
employed by the Employer or any Controlled Entity.
(e) Appendix F Section 7.1 and Paragraphs (a)(1) and (a)(2) above
notwithstanding, but subject to the provisions of Paragraph (a)(3) above, a DMG
Participant, other than a DMG Participant whose Actuarially Equivalent present
value of his Vested Interest in his Accrued Benefit is not in excess of $1,000,
must file a claim for benefits in the manner prescribed by the Committee before
payment of his benefits will commence. In the event that the requirement in the
preceding sentence delays the commencement of payment of a DMG Participant’s
benefits to a date after his Normal Retirement Date, such DMG Participant’s
benefit shall not be less than the Actuarial Equivalent of his Accrued Benefit
payable at his Normal Retirement Date.
7.3 Standard Form of Benefit for DMG Participants. For purposes of Appendix F
Article IV or V the following standard forms of benefit shall apply:
(a) The standard form of benefit for any DMG Participant who is married on his
Annuity Starting Date shall be an annuity pursuant to which the DMG Participant
shall receive the greater of (1) a joint and survivor annuity which is the
Actuarial Equivalent of the Pension described in paragraph (b) and which is
payable for the life of the DMG Participant with a survivor annuity for the life
of the DMG Participant’s spouse that shall be one-half the amount of the annuity
payable during the joint lives of the DMG Participant and the DMG Participant’s
spouse and (2) the Pension determined under Appendix F Article IV or V hereof,
as applicable, multiplied by a factor of .9000 reduced by .0050 for each year by
which the DMG Participant’s spouse is more than ten years younger than the DMG
Participant, and such spouse shall receive a benefit equal to one-half of the
amount of the annuity payable during the joint lives of the DMG Participant and
such spouse.
(b) The standard form of benefit for any DMG Participant who was not married on
his Annuity Starting Date shall be the Pension described in Appendix F
Article IV or V, whichever is applicable to such DMG Participant.
7.4 Election Concerning Form of Benefit. Any DMG Participant who would otherwise
receive the standard form of benefit described in Appendix F Section 7.3 may
elect not to take his benefit in such form by properly executing and filing the
benefit election form prescribed by the Committee during the Election Period
described in Appendix F Section 7.2(c)(4)(A) as a Qualified Election as
described in Appendix F Section 7.2(c)(4)(B).

 

30



--------------------------------------------------------------------------------



 



7.5 Alternative Forms of Benefit. For purposes of Article IV or V, the benefit
for any DMG Participant who has elected pursuant to Appendix F Section 7.4 not
to receive his benefit in the standard form set forth in Appendix F Section 7.3
shall be paid in one of the following alternative forms described below selected
by such DMG Participant, or, in the absence of such selection, by the Committee
prior to his Annuity Starting Date; provided, however, that the period and
method of payment of such form shall be in compliance with the provisions of
section 401 (a)(9) of the Code and applicable Treasury regulations thereunder:
(a) Joint and Survivor Option.
(i) Except as otherwise provided In this Paragraph (a), a DMG Participant may
elect to receive an annuity payable for the life of the DMG Participant with a
survivor annuity (with monthly payments under such survivor annuity equal to 1%,
50% 75% or 100%, as specified by the DMG Participant in his election of this
option, of such DMG Participant’s monthly benefit) to the beneficiary designated
by such DMG Participant in accordance with Appendix F Section 7.11 for such
designated beneficiary’s remaining lifetime. The benefit elected under this
clause (i) shall be the Actuarial Equivalent of the Pension referred to in
Appendix F Section 7.3(b).
(ii) Notwithstanding the foregoing, a DMG Participant who elects a joint and
survivor annuity pursuant to Appendix F Section 7.5(a)(i) shall receive a
benefit equal to the greater of (A) the benefit computed under subparagraph
(i) above and (B) a benefit in the form described in Appendix F
Section 7.5(a)(i) that is the Actuarial Equivalent of the benefit computed under
Appendix F Section 7.3(a) (or that would be computed under Appendix F
Section 7.3(a) if the contingent annuitant was the DMG Participant’s spouse).
(iii) Any Plan provision to the contrary notwithstanding, the optional form of
payment described in this Paragraph (a) shall become effective on the DMG
Participant’s Annuity Starting Date, except that such election will be
automatically cancelled if either the DMG Participant or his contingent
annuitant dies before such DMG Participant’s Annuity Starting Date. An election
of such optional form cannot be modified or rescinded after the effective date
thereof.
(iv) A DMG Participant may not elect an optional form of benefit pursuant to
this Paragraph (a) providing monthly benefits to a contingent annuitant who is
other than his spouse unless the Actuarial Equivalent of the payments expected
to be made to the DMG Participant is more than 50% of the Actuarial Equivalent
of the total payments expected to be made under such optional form. In no event,
however, shall the amount of each monthly payment to a contingent annuitant
exceed the amount of each monthly payment made to the DMG Participant:

 

31



--------------------------------------------------------------------------------



 



(b) Life Annuity. The DMG Participant may elect to receive an annuity payable
for the life of the DMG Participant. The benefit elected under this Paragraph
shall be the Actuarial Equivalent of the Pension referred to in Appendix F
Section 7.3 (b). The optional form of payment described in this Paragraph shall
become effective on the DMG Participant’s Annuity Starting Date, except that
such election shall be automatically cancelled if the DMG Participant dies
before such date. An election of such optional form cannot be modified or
rescinded after the effective date thereof
7.6 Level Income Option. If payment of a DMG Participant’s benefit commences
prior to the earliest age as of which such DMG Participant will become eligible
for an Old-Age Insurance Benefit under the Social Security Act and such DMG
Participant’s benefits will be paid in the form of an annuity, then at the
request of the DMG Participant the amount of the payments of his benefit may be
adjusted so that an increased amount will be paid prior to such age and a
reduced amount thereafter; the purpose of this adjustment is to enable the DMG
Participant to receive from the Plan and under the Social Security Act an
aggregate income in approximately a level amount for life. Such adjusted
payments shall be the Actuarial Equivalent of the benefit otherwise payable to
such DMG Participant.
7.7 Cash-Out of Accrued Benefit. If a DMG Participant terminates his employment
with the Employer and all Controlled Entities and the Actuarially Equivalent
present value of his Vested Interest in his Accrued Benefit is not in excess of
$1,000, then such present value shall be paid to such terminated DMG Participant
in lieu of any other benefit herein provided and without regard to the consent
requirements of Appendix F Section 7.2(a)(1) and the election and spousal
Consent requirements of Appendix F Section 7.4(c). Any such payment shall be
made as soon as administratively feasible following such DMG Participant’s
termination of employment. The provisions of this Section shall not be
applicable to a DMG Participant following his Annuity Starting Date.
7.8 Direct Rollover Election. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Section,
a Distributee may elect, at the time and in the manner prescribed by the
Committee, to have all or any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. The preceding sentence notwithstanding, a Distributee may elect a
Direct Rollover pursuant to this Section only if such Distributee’s Eligible
Rollover Distributions during the Plan Year are reasonably expected to total
$200 or more. Furthermore, if less than 100% of the DMG Participant’s Eligible
Rollover Distribution is to be a Direct Rollover, the amount of the Direct
Rollover must be $500 or more. Prior to any Direct Rollover pursuant to this
Section, the Committee may require the Distributee to furnish the Committee with
a statement from the plan, account, or annuity to which the benefit is to be
transferred verifying that such plan, account, or annuity is, or is intended to
be, an Eligible Retirement Plan.

 

32



--------------------------------------------------------------------------------



 



7.9 Special Distribution Limitations. [See Section 8.9, Dynegy Inc. Retirement
Plan for application to DMG Participants.]
7.11 Beneficiaries and Joint Annuitants.
(a) Subject to the restrictions of Appendix F Section 7.4, each DMG Participant
shall have the right to designate the beneficiary or beneficiaries or joint
annuitant to receive any continuing payments in the event such DMG Participant’s
benefit is payable in a form whereby payments could continue beyond such DMG
Participant’s death. Each such designation shall be separate from the
beneficiary designation under Appendix F Section 6.3(b), and each such
designation shall be made on the form prescribed by the Committee and shall be
filed with the Committee. Any such designation may be changed at any time by
such DMG Participant by execution of a new designation form and filing such form
with the Committee except that a joint annuitant cannot be changed after a DMG
Participant’s Annuity Starting Date.
(b) If a DMG Participant’s designated joint annuitant dies before the DMG
Participant’s Annuity Starting Date, such DMG Participant’s election of a form
of benefit for the joint lives of the DMG Participant and such joint annuitant
shall be canceled automatically and such DMG Participant’s benefit shall be paid
in the form of the standard benefit set forth in Appendix F Section 7.3, unless
a new election of an alternative form of benefit is made in accordance with the
provisions of Appendix F Section 7.4. The death of a joint annuitant following a
DMG Participant’s Annuity Starting Date shall not affect a DMG Participant’s
benefit election or permit such DMG Participant to revoke such election.
7.12 Reemployment of DMG Participants.
(a)     (1) In the event a DMG Participant to whom payment of his retirement
benefit under the DMG Plan or Appendix F of the Plan has commenced is reemployed
by an Employer or a Controlled Entity, whether or not as an Eligible Employee,
payment of his retirement benefit shall not be interrupted of otherwise
adversely affected, but shall be subject to the terms and conditions of this
Appendix F Section 7.12.
(2) In the event a DMG Participant is reemployed by an Employer or Controlled
Entity, whether or not as an Eligible Employee, before payment of his retirement
benefit has commenced, his benefit shall not commence during his period of
reemployment, but shall be subject to the terms and conditions of Appendix F
Sections 4.1(f) and 7.2(d).

 

33



--------------------------------------------------------------------------------



 



(b) If a DMG Participant described in Paragraph (a)(1) above is reemployed as an
Eligible Employee, he shall resume benefit accruals pursuant to the applicable
provisions of the DMG Plan or Appendix F of the Plan, subject to the
modifications required by this Appendix F Section 7.12. In this regard, the
benefit accrual of such DMG Participant during his reemployment shall be
determined at the end of such period of reemployment to be the excess, if any,
of the amount determined pursuant to the applicable provisions in the Plan over
the Actuarial Equivalent of the DMG Participant’s Accrued Benefit as of his
Annuity Starting Date. Any such excess shall be applied as of the first
retirement benefit payment after the DMG Participant’s period of reemployment to
increase such retirement benefit payment and each payment thereafter in the
annuity form in which such DMG Participant’s retirement benefit is being paid,
together with an actuarial adjustment, if necessary, adequate to satisfy the
requirements of section 411 (a) of the Code and 29 CFR 2530.203-3 concerning the
delay in payment of the amount of such increase. In the event such DMG
Participant’s reemployment continues after April 1 of the year immediately
following the year in which he attains age seventy and one-half (70 1/2), an
actuarial adjustment, if necessary, adequate to satisfy the requirements of
section 401 (a)(9)(C)(iii) of the Code with respect to the delay in payment of
the amount of such increase for periods after such April 1 shall be applied. In
no event shall retirement benefit payments made prior to the date of such DMG
Participant’s reemployment or during his period of reemployment be taken into
account with respect to his benefit accruals or retirement benefits payable
after his reemployment or after his subsequent termination of employment.
7.13 Withdrawal of Accumulation.
(a) A DMG Participant may not withdraw his Accumulation while he remains in the
active employ of the Employer or a Controlled Entity, but a DMG Participant
whose employment has terminated and who has not begun to receive payment of his
benefit under the Plan may withdraw his Accumulation. In that event, the benefit
otherwise payable to the DMG Participant under the Plan shall be determined
pursuant to Paragraph (b) of this Section. Notwithstanding the preceding
provisions of this Section, a DMG Participant may not elect to withdraw his
Accumulation unless the DMG Participant’s spouse consents in writing to the DMG
Participant’s election to make such withdrawal, such consent acknowledges the
effect of such election, and such consent is witnessed by a representative of
the Plan or a notary public, unless the DMG Participant establishes to the
satisfaction of a Plan representative that such consent may not be obtained
because there is no spouse, such spouse cannot be located, or under such other
circumstances as the Secretary of the Treasury may by regulation prescribe. Any
consent by a spouse (or establishment that the consent of the spouse may not be
obtained) pursuant to this Section shall be effective only with respect to such
spouse. The portion of a DMG Participant’s Accumulation which is attributable to
interest credited thereon pursuant to Appendix F Section 1.1(2) and which is
withdrawn pursuant to the terms of this Section shall be subject to the
mandatory withholding requirements for lump sum distributions from a qualified
plan and shall be eligible for Direct Rollover pursuant to Appendix F
Section 7.8.

 

34



--------------------------------------------------------------------------------



 



(b) Notwithstanding any Plan provision to the contrary, if a DMG Participant has
elected to withdraw his Accumulation under Paragraph (a) of this Section, his
remaining Accrued Benefit (the ‘Residual Benefit’) shall be calculated according
to the following provisions of this Paragraph.
(i) Determine the ‘Vested Value’. The Vested Value shall be the greater of
(1) the annual retirement benefit payable to the DMG Participant commencing at
his Normal Retirement Date determined under Appendix F Section 4.1 of the Plan,
and (2) a single life annuity commencing in an annual amount at his Normal
Retirement Date determined by converting the DMG Participant’s Hypothetical
Accumulation into such an annuity using the Applicable Interest Rate and, with
respect to the period after the DMG Participant’s Normal Retirement Date, the
Applicable Mortality Table.
(ii) Determine the ‘Vested Portion’. The Vested Portion is a single life annuity
payable in an annual amount commencing at the DMG Participant’s Normal
Retirement Date. The Vested Portion shall be determined by converting the DMG
Participant’s Hypothetical Accumulation into such an annuity using the
Applicable Interest Rate and, with respect to the period after the DMG
Participant’s Normal Retirement Date, the Applicable Mortality Table.
(iii) Determine the ‘Residual Vested Annuity’. The Residual Vested Annuity is
determined by reducing the Vested Value, but not below zero, by the amount of
the Vested Portion.
(iv) Determine the ‘Residual Benefit’. The Residual Benefit is the lump sum
Actuarial Equivalent of the Residual Vested Annuity, determined as of the date
of withdrawal, based upon the Applicable Interest Rate and the Applicable
Mortality Table,
(c) The following provisions shall apply with respect to the aggregate amount of
the Accumulation and the Residual Benefit:
(i) If such aggregate amount is not in excess of $1,000, the Committee shall
direct that such amount be paid to the DMG Participant in a lump sum, in full
satisfaction and release of all further rights of the DMG Participant, his
spouse and his beneficiary or beneficiaries (designated pursuant to Appendix F
Section 6.3(b)) to receive any benefits under the Plan.,
(ii) If such aggregate amount is more than $1,000, the DMG Participant shall
receive the Accumulation in a lump sum, and shall receive the Residual Vested
Annuity, payable at the time and in the form provided in Article VII.

 

35



--------------------------------------------------------------------------------



 



(iii) Any lump sum distribution pursuant to this Paragraph (c) shall be paid
within 120 days after the end of the Plan Year in which the DMG Participant’s
termination of employment occurs.
(d) The Accrued Benefit of a DMG Participant who received a lump sum
distribution of his Accumulation prior to January 1, 1988, and who is reemployed
and becomes entitled to a benefit under the Plan after that date, shall be
calculated to reflect such distribution pursuant to the provisions of paragraphs
(i), (ii) and (iii) of subsection (b) above.
7.14 Reserved.
7.15 Commercial Annuities. At the direction of the Committee, the Funding Agent
may pay any form of benefit provided hereunder other than a lump sum or a Direct
Rollover pursuant to Appendix F Section 7.8 by the purchase of a commercial
annuity contract and the distribution of such contract to the DMG Participant or
beneficiary, Thereupon, the Plan shall have no further liability with respect to
the amount used to purchase the annuity contract and such DMG Participant or
beneficiary shall look solely to the company issuing such contract for such
annuity payments. All certificates for commercial annuity benefits shall be
nontransferable, except for surrender to the issuing company, and no benefit
thereunder may be sold, assigned, discounted, or pledged (other than as
collateral for a loan from the company issuing same). Notwithstanding the
foregoing, the terms of any such commercial annuity contract shall conform with
the time of payment, form of payment, and consent provisions of Appendix F
Articles VI and VII.
7.16 Unclaimed Benefits. In the case of a benefit payable on behalf of a DMG
Participant, if the Committee is unable to locate the DMG Participant or
beneficiary to whom such benefit is payable, upon the Committee’s determination
thereof, such benefit shall be forfeited. The timing of such forfeiture shall
comply with the time of payment rules described in Appendix F Sections 7.1 and
7.2. Notwithstanding the foregoing, if subsequent to any such forfeiture the DMG
Participant or beneficiary to whom such benefit is payable makes a valid claim
for such benefit, such forfeited benefit shall be restored.

 

36



--------------------------------------------------------------------------------



 



APPENDIX A
TO APPENDIX F
TO DMG PLAN UNDER
THE DYNEGY INC. RETIREMENT PLAN
ENHANCED RETIREMENT PLAN
EFFECTIVE OCTOBER 1, 1999

     
Purpose
 
A-1. The purpose of this Appendix A to the DMG Plan (the ‘Plan’) is to provide
for the terms of the Enhanced Retirement Plan (the ‘ERP’) for Eligible
Participants (as defined in subsection A-4 below) offered under the Plan during
the Window Period (as defined in subsection A-5 below).
 
   
Effective Date
 
A-2. This Appendix A is hereby amended and restated effective as of December 1,
2001. This Appendix A originally became effective as of October 1, 1999 (the
‘Effective Date’ of this Appendix A).
 
   
Definitions
 
A-3. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined in this
Appendix A. References to Articles and Sections after December 31, 2007 are
references to such Articles and Sections in Appendix F of the Salaried Plan, of
which this Appendix A is a part.
 
   
Eligible Participant
 
A-4. For purposes of this Appendix A, the term ‘Eligible Participant’ means each
Participant in the Plan as of the Effective Date who will attain age 55 on or
before December 31, 1999 and who is employed on the Effective Date by an
Employer and whose location seniority is at Illinois Power Company’s Decatur,
Illinois headquarters. The term ‘ERP Participant’ means each Eligible
Participant who (a) elects to participate in the ERP during the Window Period by
written instrument provided by and delivered to the Employee in accordance with
procedures established by the Employer, (b) executes a release, in a form
provided by and delivered to the Employer in accordance with procedures
established by the Employer, with respect to any and all claims the Participant
may have in connection with his employment with the Employer and the termination
of such employment, and (c) does not voluntarily terminate his employment and is
not terminated for cause before January 31, 2000 (or the date of the
Participant’s delayed retirement, if he is required by the Employer to retire
later than January 31, 2000).

 

37



--------------------------------------------------------------------------------



 



     
Window Period
 
A-5. The ‘Window Period’ with respect to the ERP as set forth in this Appendix A
is the period beginning on October 1, 1999 and ending December 30, 1999.
 
   
Retirement Date
 
A-6. For purposes of this Appendix A, all Eligible Participants who elect to
participate in the ERP will terminate employment with the Company on January 31,
2000, and February 1, 2000 will be their ‘Retirement Date;’ provided, however,
that a limited group of employees whose continued employment with the Employer
is required to effect the transition of certain procedures and retraining
efforts as a result of the ERP (the ‘Transition Employees’) may have a later
Retirement Date, but in no event will a Transition Employee have a Retirement
Date under the ERP later than February 1, 2001.
 
   
Retirement Age
 
A-7. For the purposes of this Appendix A, the ‘Retirement Age’ of each ERP
Participant will be his actual age as of his Retirement Date plus five years.
 
   
Enhanced Retirement Benefit
 
A-8. Each ERP Participant will retire from the Employer effective as of his
Retirement Date and will be entitled to receive the following ‘Enhanced
Retirement Benefit:
 
   
 
 
(a) A retirement income, payable for his lifetime, in a monthly amount
determined as of his Retirement Date, calculated in accordance with the terms of
the DMG Plan and Appendix F of the Salaried Plan, but substituting his
Retirement Age as defined in this Appendix A (which retirement income shall be
in lieu of, and not in addition to, the retirement benefits described in
Article IV of the Plan); and

 

38



--------------------------------------------------------------------------------



 



     
 
 
(b) An ‘Appendix Payment’ in the amount of $675 per month, payable for each
month beginning on his Retirement Date and ending on the later to occur if (i)
the month in which he attains age 62, or (ii) the month in which he receives the
twenty-fourth Appendix Payment; provided, however, that any ERP Participant who
has attained age 62 on or before his Retirement Date shall receive the
Appendix Payment described in this Paragraph A-8(b) in a lump sum payment of
$16,200 (payable as of his Retirement Date) in lieu of the monthly Appendix
Payments described herein; provided further, that any ERP Participant who has
not attained age 62 on or before his Retirement Date, but who attains age 62
prior to the date he receives twenty-four Appendix Payments, shall receive the
balance of such Appendix Payments (up to a total of twenty-four
Appendix Payments) in one lump sum payment in the month he attains age 62.
Notwithstanding anything to the contrary contained in this Appendix A, in the
event an ERP Participant dies prior to the date he receives his Appendix Payment
hereunder, the balance of such Appendix Payment shall be paid in a lump sum to
his surviving spouse (if he is married at the time of his death) or to his
beneficiary (if he is not married at the time of his death or has completed a
beneficiary designation form in accordance with the provisions of Section 6.3(b)
of the Plan), as soon as practicable after the date of his death; provided,
however, that in no event shall the sum of the amount paid to the ERP
Participant prior to his death pursuant to this Paragraph A-8(b) and to his
surviving spouse or beneficiary exceed $16,2000.
 
   
Form of Benefit
 
A-9. The retirement income set forth in Paragraph A-8(a) above shall be payable
in the standard form set forth in Section 7.3 of the Plan; provided, however,
that an ERP Participant may elect any optional form of benefit to which he is
otherwise entitled pursuant to and in accordance with the terms of Section 7.4
of the Plan.

 

39



--------------------------------------------------------------------------------



 



     
Commencement of Benefits
 
A-10. The retirement income and Appendix Payments described in Paragraph A-8
above shall commence on the ERP Participant’s Retirement Date.
 
   
Limited Duration of ERP
 
A-11. The ERP as described in this Appendix A is a provision of the Plan of
limited duration and the terms relating to the ERP will not survive beyond the
Retirement Date, as defined in this Appendix A, for each ERP Participant
(including the Transition Employees); provided, however, that in no event will
the terms of the ERP extend beyond February 1, 2001.

II.
Except as amended herein, the provisions of the Plan shall remain in full force
and effect.
IN WITNESS WHEREOF, this Eleventh Amendment has been executed by the duly
designated officer and is effective as of the date set forth hereinabove.

            Dynegy Inc.
      By:   /s/ Julius Cox         Title:  Chairman, Dynegy Benefit Plans
Committee          

 

40